             Case 2:21-cv-00898-AB Document 6 Filed 04/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

RICHARD MUELLER,                           :
     Plaintiff,                            :
                                           :             CIVIL ACTION
        v.                                 :             NO. 21-898
                                           :
SUNBEAN PRODUCTS INC. d/b/a                :
PRESTIGE HOME COMFORT/ELITE                :
GROUP, INC.,                               :
     Defendant.                            :


                                           ORDER

        AND NOW, this 22nd day of April, 2021, it is ORDERED that the Partial Motion to

Dismiss of Defendant, Sunbeam Products, Inc., d/b/a Prestige Home Comfort/Elite Group, Inc.

Pursuant to Fed. Rule Civ. P. 12(b)(6) (ECF No. 2) is GRANTED without prejudice and

Plaintiff’s breach of express warranties claim is DISMISSED.

   It is further ORDERED that Plaintiff may file an amended complaint on or before May 10,

2021.




                                           _S/Anita B. Brody____________
                                           ANITA B. BRODY, J.




Copies VIA ECF on                              Copies mailed _____________ to:




                                               1
